DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 23, 2022.  Claims 1, 2, 4 – 7, 10, 14, 15, 17, 18 and 20 have been amended, no claims have been canceled, and no claims have been added.   Thus, claims 1 – 20 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the arguments do not apply to the new combination of references used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,465,388 B1 to Fairfield et al. (herein after “Fairfield” or “Fairfield et al. publication") in view of U.S. Patent Application Publication No. 2019/0166180 B1 to Zhao et al. (herein after “Zhao” or “Zhao et al. publication").
As to claims 1, 6 and 17,
the Fairfield et al. publication discloses a system (see Fig. 1) comprising: 
one or more processors (112, 113)(see Fig. 1); and 
one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations (see Col. 8, lns 6 – 11) comprising: 
receiving a request for assistance from an autonomous vehicle navigating in an environment, the request for assistance comprising vehicle state data associated with the autonomous vehicle and sensor data associated with the autonomous vehicle (see Col. 12, ln 34 – Col. 13, ln 3); 
receiving an input indicative of a rate control (see Col. 8, lns 40 – 50, where “[t]he computer system 112 may control the function of the vehicle 100 based on inputs received from various subsystems” that monitor the acceleration rate, the steering rate, the braking rate, and so on)(Emphasis added); 
determining, based at least in part on the rate control and in accordance with the representation of the autonomous vehicle, a reference trajectory for the autonomous vehicle to follow in the environment, wherein the reference trajectory indicates a velocity and a direction for the autonomous vehicle to navigate in the environment at a future time (see Col. 12, lns 34 – 45, where based on inputs received from various subsystems, “the vehicle may be able to autonomously determine how to proceed”); and 
sending the reference trajectory to the autonomous vehicle (see Col. 12, lns 34 – 45 and Fig. 3), 
wherein the reference trajectory is configured to cause a planning component of the autonomous vehicle to determine a trajectory to navigate the autonomous vehicle in the environment (see Col. 12, lns 34 – 45 and Fig. 3).
The Fairfield et al. publication, however, fails to specifically disclose
the rate control bounding a rate of an input that causes a representation of the autonomous vehicle to navigate in the environment.
The Zhao et al. publication discloses a system, a device, and a method that provide techniques for controlling bit rate of encoded video or other types of data. In particular, the techniques can be used to keep the bit rate per frame around or below a given maximum bit size or bit rate by adjusting coding parameters after encoding each slice of a frame.  According to the Zhao et al. publication, the described techniques can be used to achieve rate control of the input data in a single pass, without preprocessing the input .
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Fairfield et al. publication so that the rate control bounds a rate of an input that causes a representation of the autonomous vehicle to navigate in the environment, as suggested by the Zhao et al. publication, in order to facilitate the navigation process.

As to claims 2, 7 and 18,
the Fairfield et al. publication discloses presenting, via a user interface (116) on a display device (see and Fig. 1), the representation of the autonomous vehicle navigating in the environment (see Col. 4, lns 6 – 9); receiving the input comprising the rate control via the user interface to navigate the representation of the autonomous vehicle (see Col. 7, lns 34 – 45; and Col. 8, lns 31 – 39); and determining the reference trajectory based at least in part on the input (see Col. 12, lns 34 – 45 and Fig. 3).

Claims 3, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the cited Fairfield et al. publication in view of the Zhao et al. publication, and further in .
As to claims 3, 8 and 19,
the modified Fairfield et al. publication discloses the invention substantially as claimed, except for
the input to navigate the representation of the vehicle being based at least in part on a capability of the vehicle to navigate in the environment.
Taking the vehicle’s capability into consideration during the navigating process is old and well known, as demonstrated by the Bradley et al. publication who discloses that “an operational capability can be indicative of one or more restricted driving maneuvers an autonomous vehicle is unable to perform and/or one or more permitted driving maneuvers that the autonomous vehicle is able to perform.” (See ¶72.)  Such disclosure suggests the input to navigate the representation of the vehicle being based at least in part on a capability of the vehicle to navigate in the environment.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Fairfield et al. publication so that the input to navigate the representation of the vehicle is based at least in part on a capability of the vehicle to navigate in the environment, as suggested by the Bradley et al. publication, in order to facilitate the navigation process.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the cited Fairfield et al. publication in view of the Zhao et al. publication and the Bradley et al. publication, and further in view of U.S. Patent Application Publication No. .
As to claims 12 and 13,
the modified Fairfield et al. publication discloses the invention substantially as claimed, except for
 associating the reference trajectory with a data store accessible by an additional vehicle, and the data store comprises a map, the method further comprising sending the reference trajectory to the additional vehicle based at least in part on a position of the additional vehicle relative to the map.  
Sharing trajectory information via vehicle-to-vehicle communication is old and well known, as demonstrated by the Whitfield et al. publication who discloses “the use of V2V communication 90 between the first autonomous vehicle 30 and the second autonomous vehicle 40. The V2V communication 90 is used to exchange location and path information on the predetermined trajectories that the first autonomous vehicle 30 and the second autonomous vehicle 40 are following.”  (See ¶77.)   Such disclosure suggests associating the reference trajectory with a data store accessible by an additional vehicle.  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Fairfield et al. publication to associate the reference trajectory with a data store accessible by an additional vehicle and the data store comprising a map, wherein the method further comprises sending the reference trajectory to the additional vehicle based at least in part on a position of the additional vehicle relative to the map, as suggested by the Whitfield et al. publication, in order to facilitate the navigation process.
Allowable Subject Matter
Claims 4, 5, 9 – 11, 14 – 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RODNEY A BUTLER/Primary Examiner, Art Unit 3666